Petition for Writ of Mandamus
Denied and Memorandum Opinion filed July 7, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00556-CV
____________
 
IN RE BORIS TWAIN CLEWIS, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
125th District Court
Harris County, Texas
Trial Court Cause No. 2011-04962
 
 
 

M E M O R
A N D U M   O P I N I O N
            On June 28, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  Relator complains the Honorable Kyle
Carter, presiding judge of the 125th District Court of Harris County, has no
discretion to deny his plea in abatement.  
            The Rules of Appellate Procedure require that the appendix to
a petition for writ of mandamus contain “a certified or
sworn copy of any order complained of, or any other document showing the matter complained of[.]” Tex. R. App. P. 52.3(k)(1)(A). Relator
failed to attach the trial court’s order denying his plea in abatement to his
petition.  Accordingly, relator has not demonstrated that he is entitled to mandamus relief.  The petition for writ of mandamus is denied.
 
                                                                        PER
CURIAM
 
 
Panel
consists of Justices Anderson, Brown, and Christopher.